COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Case number: 01-12-00393-CV

Style: Memorial Herman Surgery Center Texas Medical Center, L.L.P., Appellant v. Lester
      Smith & Patricia Nelson-Smith, Appellees

Type of motion:        Motion for rehearing

Party filing motion:   Appellees


       It is ordered that the motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: April 8, 2013